UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DONNA ANN GABRIELE CHECHELE,

                          Plaintiff,

                       -v.-

STANDARD GENERAL L.P.; STANDARD                         20 Civ. 3177 (KPF)
GENERAL MASTER FUND L.P.; and
SOOHYUNG KIM,                                         OPINION AND ORDER

                          Defendants,

TEGNA, INC.,

                          Nominal Defendant.

KATHERINE POLK FAILLA, District Judge:

      Plaintiff Donna Ann Gabriele Chechele brings this action pursuant to

Section 16(b) of the Securities Exchange Act of 1934, as amended (the

“Exchange Act”), 15 U.S.C. § 78p(b), on behalf of nominal defendant TEGNA,

Inc. (“TEGNA”). Plaintiff is a stockholder of TEGNA, and alleges that

Defendants Standard General L.P. (“Standard General”), Standard General

Master Fund L.P. (the “Standard General Master Fund”), and Soohyung Kim

(collectively with Standard General and the Standard General Master Fund,

“Defendants”), violated the short-swing profits provision of Section 16(b) by

engaging in purchases and sales of TEGNA’s common stock within a six-month

period. Plaintiff seeks disgorgement of any short-swing profits realized by

Defendants for the benefit of TEGNA. Defendants now move to dismiss the

Amended Complaint for failure to state a claim pursuant to Federal Rule of
Civil Procedure 12(b)(6). For the reasons that follow, Defendants’ motion to

dismiss is denied.

                                      BACKGROUND 1

      Factual Background

      1.     The Parties

      Standard General is an investment adviser registered with the SEC.

(FAC ¶ 26). Among other things, Standard General creates funds, including

the Standard General Master Fund, to manage the capital of institutions and

high-net-worth individuals. (Id.). Standard General serves as the investment

manager of the Standard General Master Fund, and in that capacity, invests

the Fund’s capital according to stipulated investment objectives. (Id. at ¶¶ 11,

26). Soohyung Kim is Standard General’s managing partner, chief executive

officer, and chief investment officer. (Id. at ¶ 12). Plaintiff alleges that Kim is

the Standard General Master Fund’s “ultimate decisionmaker.” (Id. at ¶¶ 12,

27-30). Both Plaintiff and Standard General own securities in TEGNA, a

publicly held media company. (Id. at ¶¶ 9, 14-15).


1     The facts in this Opinion are drawn primarily from Plaintiff’s Amended Complaint
      (“Amended Complaint” or “FAC” (Dkt. #23)), which is the operative pleading in this case,
      along with the Declaration of Rebecca L. Martin submitted in support of Defendants’
      motion to dismiss (“Martin Declaration” or “Martin Decl.” (Dkt. #27)) and certain
      exhibits appended thereto. In particular, the Court considers exhibits appended to the
      Martin Declaration that consist of documents publicly filed with the United States
      Securities and Exchange Commission (the “SEC”). See Tongue v. Sanofi, 816 F.3d 199,
      209 (2d Cir. 2016) (“The Court may [ ] consider any written instrument attached to the
      complaint, statements or documents incorporated into the complaint by reference,
      legally required public disclosure documents filed with the SEC, and documents
      possessed by or known to the plaintiff upon which it relied in bringing the suit.”
      (citation and internal quotation marks omitted)); see also Discussion Sec. A.1.
      For ease of reference, the Court refers to Defendants’ opening brief as “Def. Br.” (Dkt.
      #26); Plaintiff’s opposition brief as “Pl. Opp.” (Dkt. #28); and Defendants’ reply brief as
      “Def. Reply” (Dkt. #30).

                                               2
      2.    The Proxy Battle and Standard General’s Pre-Annual Meeting
            Transactions

      On January 15, 2020, Standard General issued a press release

announcing its nomination of four candidates — including Defendant Kim —

for election to TEGNA’s Board of Directors. (FAC ¶¶ 40, 52). Standard General

proceeded to launch a proxy contest for its candidates’ election on March 13,

2020, by filing a preliminary proxy statement with the SEC. (Id. at ¶ 49). The

election was to take place at TEGNA’s annual meeting scheduled for April 30,

2020. (Id. at ¶¶ 82, 84). On March 25, 2020, TEGNA’s Board of Directors

announced that March 20, 2020, had been set as the record date for

determining the shareholders entitled to vote at the annual meeting (the

“Record Date”). (Id. at ¶ 83; see also Martin Decl., Ex. 7 at 4 (March 25, 2020

Notice of Annual Meeting of Shareholders)). As a result, holders of TEGNA

stock at the close of business on March 20, 2020, were entitled to cast one vote

per share on each proposal properly presented at the annual meeting,

including the election of TEGNA’s directors. (FAC ¶ 84).

      As of January 15, 2020, Standard General was a beneficial owner of

about 9.7% of TEGNA’s common stock. (FAC ¶ 16). Of the 21,124,315 shares

of TEGNA stock Standard General held at this time, 19,108,953 were physical

shares. (Id. at ¶ 77). The remaining 2,015,362 shares took the form of equity

swap transactions with various counterparties. (Id. at ¶ 77; see also id. at

¶¶ 70-76 (discussing equity swaps)). The swaps included a physical settlement

option, pursuant to which Standard General had the right at any time to settle



                                        3
the swaps by paying off the interest and principal owed to its counterparties

and receiving in return the underlying physical shares. (Id. at ¶ 80).

         On March 16, 2020, Standard General exercised its contractual right to

settle its equity swap transactions and receive delivery of the underlying

TEGNA stock. (FAC ¶ 86). Pursuant to this settlement, Standard General

received 2,015,362 additional shares of TEGNA’s common stock on or about

March 18, 2020. (Id. at ¶ 87). As a result, as of the Record Date of March 20,

2020, Standard General had the right to direct how 21,124,315 physical

shares of TEGNA’s common stock — or about 9.7% of TEGNA’s outstanding

shares — would be voted at the annual meeting. (Id. at ¶ 90).

         Beginning on March 25, 2020 (perhaps coincidentally, the date on which

TEGNA’s board announced the Record Date), Standard General began

unwinding its physical stock position. (FAC ¶¶ 92, 94). On five successive

business days between March 25 and March 31, 2020, Standard General both

sold 1,000,000 shares of TEGNA stock and separately entered into new equity

swap agreements covering an identical number of shares (the “Post-Record

Date Transactions”). (Id. at ¶¶ 95-98). Standard General ultimately sold a

total of 5,000,000 shares of TEGNA stock and entered into swap agreements

that could be settled in kind for the exact same number of shares sold. (Id. at

¶ 94).

         Following a press release issued by TEGNA on April 1, 2020, regarding

the reductions in Standard General’s stock position (FAC ¶ 101), Standard

General repurchased 4,591,164 shares of TEGNA stock in a single block trade

                                         4
(id. at ¶¶ 102-103). Standard General’s March and April 2020 transactions are

summarized below.

      Date              Type of          Number of       Price per Share
                     Transaction          Shares
   03/18/20          Acquisition of      2,015,362              N/A
                      stock upon
                     settlement of
                         swap
   03/25/20          Sale of stock       (1,000,000)         $12.5852
   03/25/20         Entry into swap       1,000,000          $12.6000
   03/26/20          Sale of stock       (1,000,000)         $13.2680
   03/26/20         Entry into swap       1,000,000          $13.2783
   03/27/20          Sale of stock       (1,000,000)         $12.9839
   03/27/20         Entry into swap       1,000,000          $12.9914
   03/30/20          Sale of stock       (1,000,000)         $10.5788
   03/30/20         Entry into swap       1,000,000          $10.5883
   03/31/20          Sale of stock       (1,000,000)         $10.8205
   03/31/20         Entry into swap       1,000,000          $10.8248
   04/02/20           Purchase of         4,591,164          $11.0750
                         stock

(Id. at ¶ 104 (Table 1)).

      3.     Plaintiff’s Demand and TEGNA’s Annual Meeting

      On April 2, 2020, Plaintiff’s counsel sent a demand letter to TEGNA on

Plaintiff’s behalf, requesting recovery of Standard General’s “short-swing profit”

realized from its transactions in TEGNA’s common stock and derivative

securities. (FAC ¶ 147). In an April 14, 2020 letter response, TEGNA informed

Plaintiff that it declined to pursue a Section 16(b) claim against Standard

General. (Id. at ¶ 148).

      TEGNA’s annual meeting was held as scheduled on April 30, 2020 (the

“Annual Meeting”). (FAC ¶ 150). At the meeting, Standard General voted all

21,124,315 of its shares in favor of its preferred slate of nominees for the Board



                                        5
of Directors. (Id. at ¶ 151). Despite Standard General’s efforts, TEGNA’s

stockholders reelected all 12 incumbent directors. (Id. at ¶ 152).

      Procedural Background

      On April 22, 2020, Plaintiff commenced this action with the filing of her

Complaint. (Dkt. #1). On June 5, 2020, Defendants filed a letter requesting a

pre-motion conference to discuss their anticipated motion to dismiss the

Complaint (Dkt. #15), which request Plaintiff opposed (Dkt. #16). Following a

pre-motion conference on July 30, 2020 (Minute Entry for July 30, 2020),

Defendants filed their initial motion to dismiss the Complaint (Dkt. #20-22).

Plaintiff responded with the filing of her Amended Complaint on September 11,

2020. (Dkt. #23). The Court denied Defendants’ motion as moot, and set a

schedule for briefing on a renewed motion to dismiss. (Dkt. #24).

      Pursuant to the Court’s scheduling order, Defendants filed their motion

to dismiss the Amended Complaint and supporting papers on October 12,

2020. (Dkt. #25-27). Plaintiff filed her opposition brief and supporting papers

on November 9, 2020 (Dkt. #28-29), and Defendants filed their reply brief and

request for oral argument on November 23, 2020 (Dkt. #30, 31). 2 On May 10,

2021, Defendants submitted a notice of supplemental authority (Dkt. #32), to

which Plaintiff responded on May 13, 2021 (Dkt. #33). In an Order issued on

May 14, 2021, the Court indicated that briefing on this issue was closed. (Dkt.

#34). As such, the motion is fully briefed and ripe for review.



2     While the Court appreciated Defendants’ willingness to appear before the Court, it
      determined that oral argument was not necessary to resolve the instant motion.

                                             6
                                   DISCUSSION

      Applicable Law

      1.     Motions to Dismiss Under Federal Rule of Civil Procedure
             12(b)(6)

      To survive a motion to dismiss pursuant to Federal Rule of Civil

Procedure 12(b)(6), a plaintiff must plead sufficient factual allegations “to state

a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007). A claim is facially plausible “when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009). A complaint that contains only “naked assertions” or “a formulaic

recitation of the elements of a cause of action” does not suffice. Twombly, 550

U.S. at 555. The Court must accept as true all well-pleaded factual allegations

in the complaint. See Iqbal, 556 U.S. at 678.

      In making Rule 12(b)(6) determinations, courts “may consider any

written instrument attached to the complaint, statements or documents

incorporated into the complaint by reference ... and documents possessed by or

known to the plaintiff and upon which [she] relied in bringing the suit.” ATSI

Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007); accord Goel

v. Bunge, Ltd., 820 F.3d 554, 559 (2d Cir. 2016). “Even where a document is

not incorporated by reference, the court may nevertheless consider it where the

complaint ‘relies heavily upon its terms and effect,’ which renders the

document ‘integral’ to the complaint.” Chambers v. Time Warner, Inc., 282 F.3d



                                         7
147, 153 (2d Cir. 2002) (quoting Int’l Audiotext Network, Inc. v. Am. Tel. & Tel.

Co., 62 F.3d 69, 72 (2d Cir. 1995) (per curiam)).

      2.     Violations of Section 16(b)

      Section 16(b) of the Exchange Act is an insider-trading statute that

requires statutorily defined corporate insiders to disgorge short-swing profits

obtained by trading in the securities of the corporation. Olagues v. Perceptive

Advisors LLC, 902 F.3d 121, 125 (2d Cir. 2018). 3 It states in relevant part:

             For the purpose of preventing the unfair use of
             information which may have been obtained by [a
             corporate insider] by reason of his relationship to the
             issuer, any profit realized by [the insider] from any
             purchase and sale, or any sale and purchase, of any
             equity security of such issuer . . . within any period of
             less than six months . . . shall inure to and be
             recoverable by the issuer, irrespective of any intention
             on the part of [the insider].

15 U.S.C. § 78p(b). The Second Circuit has made plain that Section 16(b), “a

vital component of the Exchange Act, [] was designed to prevent an issuer’s

directors, officers, and principal stockholders from engaging in speculative

transactions on the basis of information not available to others.” Donoghue v.

Bulldog Inv’rs Gen. P’ship, 696 F.3d 170, 173-74 (2d Cir. 2012) (citation and

internal quotation marks omitted).

      As indicated by the “irrespective of any intention” clause, Section 16(b)

“requires the inside, short-swing trader to disgorge all profits realized on all

‘purchases’ and ‘sales’ within the [six-month] period, without proof of actual


3     Because many Section 16(b) lawsuits are brought by a small number of plaintiffs, the
      Court will use the name of the defendant in the short form of certain citations to avoid
      confusion.

                                              8
abuse of insider information, and without proof of intent to profit on the basis

of such information.” Roth v. Jennings, 489 F.3d 499, 507 (2d Cir. 2007)

(quoting Kern Cty. Land Co. v. Occidental Petroleum Corp., 411 U.S. 582, 595

(1973)); see also, e.g., Foremost-McKesson, Inc. v. Provident Sec. Co., 423 U.S.

232, 251 (1976) (“Section 16(b) imposes a strict prophylactic rule with respect

to insider, short-swing trading.”). Thus, Section 16(b) operates as a “blunt

instrument” to impose a form of strict liability, requiring no showing of actual

misuse of inside information or unlawful intent. Bulldog Inv’rs, 696 F.3d at

174 (citations omitted).

      To state a claim under Section 16(b), a plaintiff must plausibly allege:

(i) a purchase and (ii) a sale of securities (iii) by an officer or director of the

issuer or by a shareholder who owns more than ten percent of any one class of

the issuer’s securities (iv) within a six-month period. Perceptive Advisors, 902

F.3d at 125; see also Chechele v. Sperling, 758 F.3d 463, 467 (2d Cir. 2014);

Feder v. Frost, 220 F.3d 29, 32 (2d Cir. 2000). “The statutory definitions of

‘purchase’ and ‘sale’ are broad and, at least arguably, reach many transactions

not ordinarily deemed a sale or purchase.” Kern Cty., 411 U.S. at 593-94.

      Analysis

      Plaintiff alleges that as of the close of business on the Record Date,

Defendants held 21,124,315 shares of TEGNA’s common stock, or about 9.7%

of the company’s outstanding shares. (FAC ¶¶ 89-90). Although Defendants

proceeded to sell 5,000,000 of these shares between March 25, 2020, and

March 31, 2020, Plaintiff alleges that Defendants nonetheless maintained


                                           9
vestigial voting power over these 5,000,000 shares — and thus “beneficial

ownership” over the shares — through the conclusion of the Annual Meeting.

(Id. at ¶ 115). Moreover, Defendants increased their beneficial ownership by

entering into swap transactions between March 25, 2020, and March 31, 2020,

each of which gave them beneficial ownership over an additional 1,000,000

shares of TEGNA stock. (Id. at ¶ 117). In particular, Defendants’ stock sale

and swap transactions on March 25, 2020, left them with beneficial ownership

over 22,124,315 shares — or 10.13% of TEGNA’s common stock. (Id. at

¶¶ 119-121). Plaintiff concludes that Defendants’ remaining Post-Record Date

Transactions were subject to Section 16(b), as Defendants engaged in those

transactions as beneficial owners of more than 10% of TEGNA’s common stock.

(Id. at ¶¶ 122-124).

      Defendants disagree with Plaintiff’s theory of liability, and have put forth

several arguments in favor of dismissal of the Amended Complaint. Those

arguments include: (i) Defendants are not “statutory insiders” subject to

liability under Section 16(b) (Def. Br. 10-16); (ii) Defendants’ Post-Record Date

Transactions fall within SEC exemptions to Section 16(b) (id. at 16-24);

(iii) Plaintiff is barred from seeking a disgorgement award that exceeds

Defendants’ actual gains from the transactions (id. at 24); and (iv) Plaintiff’s

proposed application of Section 16(b) is inconsistent with its legislative purpose

(id. at 25). The Court will take each argument in turn, but to preview, finds

that none of Defendants’ proffered grounds compels dismissal.




                                        10
      1.     Plaintiff Has Plausibly Alleged That Defendants Were Statutory
             “Insiders”

      As noted above, to state a claim under Section 16(b), a plaintiff must

plausibly allege: (i) a purchase and (ii) a sale of securities (iii) by an officer or

director of the issuer or by a shareholder who owns more than ten percent of

any one class of the issuer’s securities (iv) within a six-month period.

Perceptive Advisors, 902 F.3d at 125. Under Section 16(b), a stock purchaser

who acquires a 10% beneficial ownership stake in an issuer “becomes a

corporate insider and thereby accepts ‘the limitation’ that attaches to his

fiduciary status: not to engage in any short-swing trading in the issuer’s stock.”

Bulldog Inv’rs, 696 F.3d at 177 (alteration and citation omitted); see also 15

U.S.C. § 78p(a) (requiring disclosure of “[e]very person who is directly or

indirectly the beneficial owner of more than 10 percent of any class of any

equity security (other than an exempted security)”).

      Plaintiff alleges that Defendants became beneficial owners of more than

10% of TEGNA’s common stock over the course of their Post-Record Date

Transactions. (FAC ¶ 121 (“It now takes but simple arithmetic to show that, at

the close of March 25, 2020, the Standard General Defendants were the

beneficial owners of … 10.13% of TEGNA’s outstanding common stock.”)).

Defendants argue that they remained under the 10% threshold throughout the

Post-Record Date Transactions, and that they thus do not meet the statutory

definition of an “insider.” (Def. Br. 10-16).

      While the Exchange Act does not itself define the term “beneficial owner,”

Feder, 220 F.3d at 32 (2d Cir. 2000), the SEC has promulgated definitional
                                          11
rules under Section 16. For the purpose of identifying statutory insiders, the

SEC has “adopt[ed] the definition of beneficial owner that governs under

§ 13(d)” of the Exchange Act. Rubenstein v. Int’l Value Advisers, LLC, 363 F.

Supp. 3d 379, 389 (S.D.N.Y. 2019) (quoting Egghead.Com, Inc. v. Brookhaven

Cap. Mgmt. Co., 340 F.3d 79, 84 (2d Cir. 2003)), aff’d, 959 F.3d 541 (2d Cir.

2020); see also 17 C.F.R. § 240.16a-1(a)(1) (defining “beneficial owner” as “any

person who is deemed a beneficial owner pursuant to section 13(d) of the Act

and the rules thereunder”). Certain classes of securities holders are then

exempted from the definition. See 17 C.F.R. § 240.16a-1(a)(1).

      Under Rule 13d-3, a beneficial owner “includes any person who, directly

or indirectly, … has or shares: [i] Voting power which includes the power to

vote, or to direct the voting of, such security; and/or, [ii] Investment power

which includes the power to dispose, or to direct the disposition of, such

security.” 17 C.F.R. § 240.13d-3(a). In line with this rule, Plaintiff’s theory of

liability begins with the incontestable premise that Defendants were beneficial

owners of any TEGNA stock over which they had or shared voting or dispositive

power. (See FAC ¶ 106).

      Plaintiff argues that while Defendants sold 5,000,000 shares of TEGNA

stock between March 25 and March 31, 2020, given that the stock was in their

possession as of the March 20, 2020 Record Date, they maintained voting

power over the shares for the purposes of TEGNA’s annual meeting. (FAC

¶¶ 114-15). Defendants thus remained the sold shares’ beneficial owners

through the conclusion of the Annual Meeting. (Id.). But while the stock sales

                                        12
between March 25 and March 31, 2020, had no effect on Defendants’ beneficial

ownership, “the same is not true” of the swap transactions they entered into on

those dates. (Id. at ¶ 117). That is, “[e]ach new swap boosted Standard

General’s beneficial ownership by 1,000,000 shares because the physical

settlement option gave Standard General the right to acquire voting and

dispositive power over those shares at any time.” (Id.). Plaintiff concludes:

             The transactions between March 25, 2020 and
             March 31, 2020 thus had a ratchet effect on Standard
             General’s beneficial ownership. The stock sales made
             no dent in the number of shares the Standard General
             Defendants beneficially owned, while each new swap
             gave them beneficial ownership of 1,000,000 additional
             shares.

(Id. at ¶ 118). Taking into account the additional shares acquired through

these swap transactions, and assuming Defendants maintained beneficial

ownership over the sold shares of common stock, “at the close of March 25,

2020,” Defendants were the beneficial owners of 10.13% of TEGNA’s

outstanding common stock, or 22,124,315 shares. (Id.).

      In their briefing, Defendants argue that they remained below the 10%

threshold over the course of March 25 to March 31, 2020, as each of their

swap transactions on those days was preceded by the sale of 1,000,000 shares.

(Def. Br. 12). 4 They refer the Court to the Supreme Court’s determination in



4     Defendants do not appear to contest their beneficial ownership of TEGNA shares
      acquired through equity swap transactions. (See Def. Br. 5 (“Because Standard General
      had the option to settle the swaps ‘in kind’ for physical shares, the TEGNA shares
      referenced by the swaps were reported as beneficially owned by Standard General.”
      (citations omitted)); see also id. at 18 (“Standard General contemporaneously sold
      blocks of directly held TEGNA stock and entered into swaps that conferred indirect
      beneficial ownership over the same number of TEGNA shares sold.”)).

                                           13
Reliance Electric Co. v. Emerson Electric Co., 404 U.S. 418, 423 (1972), that

Section 16(b) “clearly contemplates that a statutory insider might sell enough

shares to bring his holdings below 10%, and later — but still within six

months — sell additional shares free from liability under the statute.” (Id. at

11). From this holding, Defendants infer that a “less-than-10% owner … may

first sell down its holdings and then continue to trade ‘free from liability under

the statute.’” (Id. (emphasis omitted) (quoting Reliance Elec. Co., 404 U.S. at

423)).

         Plaintiff retorts that while Defendants may have sold their stock, their

post-Record Date sales did not reduce their beneficial ownership. (Pl. Opp. 8-9

(citing Peter J. Romeo & Alan L. Dye, SECTION 16 DESKBOOK 96 (Winter 2012)

(“Beneficial ownership of securities for purposes of Section 13(d) does not

necessarily terminate when the securities are sold.”))). In Plaintiff’s view,

Defendants’ argument “distorts” the terms of Rule 13d-3(a) (id. at 9), and

“defies” a post-Reliance decision from a sister court in this District observing

that the beneficial ownership inquiry “does not turn on who owns legal title to

the stock, or who is the registered owner” but “instead … focuses on any

relationship that, as a factual matter, confers on a person a significant ability

to affect how voting power or investment power will be exercised,” SEC v. Drexel

Burnham Lambert Inc., 837 F. Supp. 587, 607 (S.D.N.Y. 1993) (emphasis in

original) (citation and internal quotation marks omitted). Given that the

Court’s decision on these arguments hinges on whether Defendants remained




                                          14
beneficial owners of their sold TEGNA shares, the Court will address the

parties’ competing interpretations of beneficial ownership.

      On this point, Defendants argue that Plaintiff’s beneficial ownership

theory has no basis in any statute or binding SEC rule or guidance. (Def.

Br. 12). Defendants distinguish “voting power” from “vestigial voting power,”

and argue that their retention of the latter was insufficient to establish

beneficial ownership over the stock at issue. (Id. at 13). Specifically,

Defendants claim that they retained merely a “contingent ability to vote already-

sold shares at a single upcoming stockholder meeting,” and observe that the

TEGNA Board of Directors retained the discretion under Delaware law to

eliminate their vestigial voting power “merely by changing the record date.” (Id.

(citing 8 Del. C. § 213(a))). In response, Plaintiff notes that a stockholder’s

voting power is always contingent on these variables (Pl. Opp. 9-10), and that

perhaps for this reason, Rule 13d-3(a) does not distinguish between “voting

power” and “vestigial voting power” (id. at 10).

      The Court finds that Defendants remained the beneficial owners of the

shares they sold between March 25 and March 31, 2020, through the

conclusion of the Annual Meeting. First, such a finding is consistent with the

language of Rule 13d-3(a), which defines a beneficial owner as someone who

has or shares “the power to vote, or to direct the voting of, such security.” 17

C.F.R. § 240.13d-3. Defendants retained the power to vote the sold shares, as

evidenced by the allegation that they proceeded to vote those shares at the

Annual Meeting. (FAC ¶ 151).

                                        15
      Second, this finding is supported by both SEC guidance and industry

treatises. Pursuant to a 2009 SEC Compliance and Disclosure Interpretation,

a stockholder who sells all of its shares after a voting record date need not

report that it is no longer a beneficial owner until the end of the shareholder

annual meeting, as “voting power is not extinguished until the conclusion of

the meeting.” SEC Exchange Act Sections 13(d) and 13(g) and Regulation 13D-

G Beneficial Ownership Reporting, Compliance & Disclosure Interpretations,

Question No. 104.07 (Sept. 14, 2009),

https://www.sec.gov/divisions/corpfin/guidance/reg13d-interp.htm (last

accessed July 7, 2021). And multiple treatises comport with this view. For

example, the authors of one leading treatise on Section 16(b) liability have

observed that:

             If the sale brings the seller’s ownership below 10
             percent of the class, the seller will remain a ten percent
             owner through the stockholder meeting. In that case,
             the insider not only will be required to file a Form 4 to
             report the sale that takes the insider below 10 percent
             (within two business days of the broker’s execution of
             the trade), but also will be required to report on Form 4
             (and will be subject to potential Section 16(b) liability for)
             any additional trades that occur prior to the meeting of
             stockholders.

Peter J. Romeo & Alan L. Dye, SECTION 16 TREATISE AND REPORTING GUIDE 146

n.170 (4th ed. 2012) (emphasis added); see also Meredith Brown et al.,

TAKEOVERS: A STRATEGIC GUIDE TO MERGERS AND ACQUISITIONS § 2.04[C], at 2-30

n.109 (4th ed. 2019 supp.) (“[A] security holder that sells all of its shares after

a voting record date, but before the shareholder meeting date, and retains the

right to vote, will continue to beneficially own those shares for Section 13(d)
                                          16
purposes until the end of the shareholder meeting because its voting power is

not extinguished until the conclusion of the meeting.” (referencing SEC

Compliance & Disclosure Interpretations, Question No. 104.07)).

      In response, Defendants argue merely that Plaintiff has not referred the

Court to any “binding” sources. (Def. Br. 14-15). But while neither the SEC

guidance nor the securities treatises are binding, they are nonetheless

persuasive, particularly in light of the absence of any contrary precedent put

forth by Defendants. See Chechele v. Elstain, No. 11 Civ. 3320 (SAS), 2012 WL

607448, at *6 (S.D.N.Y. Feb. 24, 2012) (“Even though the SEC’s guidance is not

entitled to any deference beyond its power to persuade, it confirms the plain

meaning of the Rule[.]”). Moreover, other courts in this Circuit have relied

upon SEC Compliance and Disclosure Interpretations and similar informal

guidance in assessing a defendant’s potential liability under Section 16(b). See

Packer v. Raging Cap. Mgmt., No. 15 Civ. 5933 (GRB), 2019 WL 3936813, at *5

(E.D.N.Y. Aug. 20, 2019), vacated and remanded on other grounds, 981 F.3d

148 (2d Cir. 2020); see also SEC v. Longfin Corp., 316 F. Supp. 3d 743, 763

(S.D.N.Y. 2018) (deferring to the “SEC’s interpretation of its own regulation”

where the Compliance and Disclosure Interpretation was “an entirely

reasonable interpretation” of the relevant rule and “consistent with the

position” advanced by the SEC in the litigation); cf. Ret. Bd. of the Policemen’s

Annuity & Benefit Fund of Chi. v. Bank of N.Y. Mellon, 775 F.3d 154, 170 (2d

Cir. 2014) (determining that SEC interpretive guidance regarding the Trust




                                        17
Indenture Act of 1939 “carries some persuasive force in light of the complex

statutory scheme and the SEC’s expertise in this specialized field”). 5

      Defendants express concern that this interpretation of Section 16(b)

would create a “trap” for investors, and argue that there is no basis for

inferring that Congress had any such intent. (Def. Br. 13). In particular, they

contend that transactions “unwittingly executed after the record date but

before the announcement of the record date could, at the board’s election,

become retroactively subject to Section 16(b).” (Id. (emphases in original)). 6

Defendants also refer the Court to the Supreme Court’s decision in Foremost-

McKesson, Inc., 423 U.S. at 252, observing that “[i]f Congress wishes to impose

[Section 16(b)] liability, we must assume it will do so expressly or by

unmistakable inference.” (Id. at 11). The Court does not seek to minimize

Defendants’ concerns, but does not find them sufficient to adopt Defendants’




5     Defendants argue that these cases are “unavailing” as they either involved different
      Compliance and Disclosure Interpretations or were matters where the SEC was a party
      to the litigation. (Def. Reply 8 n.12). In the Court’s view, these decisions stand for the
      uncontroversial principle that the Court may take note of SEC guidance, particularly
      where Defendants have provided no compelling sources to the contrary.
      Defendants separately observe that the relevant Compliance and Disclosure
      Interpretation pertains to Rule 13(d) disclosure practices, rather than to Section 16(b)
      liability. (Def. Br. 15). Defendants are correct that the Compliance and Disclosure
      Interpretation addresses the definition of beneficial ownership under Rule 13(d), but
      this definition has been adopted in turn for the purposes of Section 16(b). See
      Rubenstein v. Int’l Value Advisers, LLC, 363 F. Supp. 3d 379, 389 (S.D.N.Y. 2019), aff’d
      959 F.3d 541 (2d Cir. 2020). As such, the Court finds the SEC’s guidance relevant to
      its consideration of beneficial ownership under Section 16(b).
6     The Court is not persuaded by this argument, which, rather than providing a basis for
      rethinking this Circuit’s application of Section 16(b), at most, takes issue with the
      practice of announcing voting record dates on an ex post basis. Moreover, the Court
      notes that the transactions at issue took place either the day of, or in the days after,
      TEGNA’s announcement of its Record Date. (See Martin Decl., Ex. 7 at 4 (March 25,
      2020 Notice of Annual Meeting of Shareholders)).

                                              18
unsupported view of beneficial ownership. The Second Circuit has observed

that “§ 16(b) creates mechanical requirements, and is simple and arbitrary in

its application.” Gibbons v. Malone, 703 F.3d 595, 603 (2d Cir. 2013) (internal

citations and quotation marks omitted). In applying these “mechanical

requirements,” the Court finds that Defendants remained beneficial owners of

the sold TEGNA stock until the conclusion of the Annual Meeting. Thus, as

alleged in the Amended Complaint, Defendants became 10% beneficial owners

of TEGNA’s common stock on March 25, 2020, following their entry into a swap

agreement that gave them beneficial ownership of 1,000,000 additional shares.

(FAC ¶ 119). Absent any applicable exemptions, Defendants’ subsequent Post-

Record Date Transactions were subject to Section 16(b). (Id. at ¶ 122).

      2.    Defendants’ Post-Record Date Transactions Are Not Exempt
            from Section 16(b)

      Defendants argue that even if they were statutory insiders, their Post-

Record Date Transactions are exempt from Section 16(b) liability under

Rule 16a-13. (Def. Br. 16-24 (discussing 17 C.F.R. § 240.16a-13)). Rule 16a-

13 exempts from Section 16(b) liability “[a] transaction, other than the exercise

or conversion of a derivative security or deposit into or withdrawal from a

voting trust, that effects only a change in the form of beneficial ownership

without changing a person’s pecuniary interest in the subject equity

securities.” 17 C.F.R. § 240.16a-13. In their briefing, Defendants submit that

the majority of their Post-Record Date Transactions merely effected a change in

the form of their beneficial ownership over TEGNA’s shares. (Def. Br. 16-22).

Defendants further argue that Plaintiff has failed to allege that the Post-Record
                                       19
Date Transactions changed their “pecuniary interest” in TEGNA stock. (Id. at

22-24). The Court rejects both of these arguments.

             a.    The Post-Record Date Transactions Were Not a Mere
                   Change in the Form of Defendants’ Beneficial Ownership

      While Rule 16a-13 does not itself provide guidance as to what

transactions would fall under this exemption, both the SEC and commentators

have supplied instructive examples. See Donoghue v. Novastar Fin., Inc.,

No. 04 Civ. 6857 (KMW), Docket Entry 33 at 21-22 (S.D.N.Y. Mar. 27, 2006)

(discussing Rule 16a-13). The SEC has indicated that, “[f]or example,

distributions of equity securities from an employee benefit plan to an insider

participant would be a mere change in the form of beneficial ownership from

indirect to direct where the securities previously had been attributed to the

insider.” Ownership Reports and Trading by Officers, Directors and Principal

Security Holders, Exchange Act Releases Nos. 34-37260, 35-26524, 61 Fed.

Reg. 30376, 30385 n.117 (June 14, 1996). And an industry treatise has

offered the additional examples of (i) a distribution of shares from a trust to an

insider-beneficiary of the trust and (ii) a distribution of securities from a limited

partnership to its general partner. Romeo & Dye, SECTION 16 DESKBOOK, supra,

at 300.

      Defendants contend that the Post-Record Date Transactions functioned

to change the form of their beneficial ownership of 5,000,000 TEGNA shares

from direct to indirect. (Def. Br. 16-22). Specifically, Defendants contend that

on each business day between March 25 and March 31, 2020, they sold a

subset of their directly-held TEGNA shares, and then entered into a swap
                                         20
agreement that conferred upon them indirect beneficial ownership over the

same number of TEGNA shares. (Id. at 16-17). Defendants conclude that each

of these paired sales and swap trades “comprised but a single transaction” and

cannot be “fragmentized” into multiple transactions subjecting them to Section

16(b) liability. (Id. at 17-22). 7



7      Defendants make the related argument that the Post-Record Date Transactions did not
       allow for speculative abuse, as they “clearly intended that each sale leg would not be
       executed without a corresponding, offsetting and contemporaneous swap.” (Def.
       Br. 21). Plaintiff responds that Defendants’ trades presented “at least an opportunity
       for speculative abuse,” as Defendants had the opportunity to arrange and time their
       separate sales and swap trades to exploit any changes in the price of TEGNA stock. (Pl.
       Opp. 18).
       The Second Circuit has advised that “Section 16(b) should be applied without further
       inquiry if there is at least the possibility of speculative abuse of inside information.”
       Huppe v. WPCS Int’l Inc., 670 F.3d 214, 219 (2d Cir. 2012) (internal quotation marks
       and citation omitted). Courts apply a “potential for speculative abuse” test when
       confronted with “unorthodox” or “borderline” transactions “that are not ‘classic
       purchases and sales for cash’ within the literal terms of the statute.” Donoghue v.
       Casual Male Retail Grp., Inc., 375 F. Supp. 2d 226, 231 (S.D.N.Y. 2005) (quoting Steel
       Partners II, L.P. v. Bell Indus., Inc., 315 F.3d 120, 124 (2d Cir. 2002)). In Kern County v.
       Occidental Petroleum Corp., the Supreme Court recognized that certain “borderline
       transactions” will be exempt from Section 16(b) where they do not “serve as a vehicle for
       the evil which Congress sought to prevent — the realization of short-swing profits based
       upon access to inside information.” 411 U.S. 582, 594 (1973).
       In their reply brief, Defendants allude to an argument that the Post-Record Date
       Transactions were “borderline,” and in support, refer the Court generally to the
       remainder of their briefing. (Def. Reply 10 n.17). The Second Circuit has indicated that
       the borderline transaction exception is applicable to “[i] an involuntary transaction by
       an insider [ii] having no access to inside information.” Analytical Survs., Inc. v. Tonga
       Partners, L.P., 684 F.3d 36, 45 (2d Cir. 2012) (internal quotation marks and citation
       omitted). The Court agrees with Plaintiff that Defendants cannot claim the protections
       of this exception, as the Post-Record Transactions were not “involuntary.” (See Pl.
       Opp. 23). To the contrary, the Amended Complaint alleges that Defendants controlled
       the timing of their sales and swap transactions. (FAC ¶¶ 91-103). For similar reasons,
       the Court disagrees with the contention that the transactions did not present the
       opportunity for speculative abuse. One of the “primary indices” used for measuring the
       potential for speculative use is “the defendant’s ability to influence the timing and
       circumstances of the transaction at issue.” Casual Male Retail Grp., 375 F. Supp. 2d at
       231-32 (internal quotation marks and citations omitted). As noted, Defendants had the
       ability to influence the timing of the Post-Record Date Transactions and to structure the
       trades so as to profit from short-term price fluctuations. See id. at 233 (“[T]here was a
       sufficient ‘span of time between the purchase[s] and sale in which the market could
       fluctuate’ to give rise to the ‘possibility for insider speculative abuse.’” (second alteration
       in Casual Male Retail Group) (quoting Rosen v. Drisler, 421 F. Supp. 1282 (S.D.N.Y.
       1976))); cf. Olagues v. Icahn, No. 15 Civ. 898 (GHW), 2016 WL 1178777, at *15 (S.D.N.Y.

                                                21
      Defendants’ argument asks the Court to ignore the reality of the Post-

Record Date Transactions. While the transactions at issue may have occurred

in close proximity and as part of a single trading strategy, they remained

separate transactions executed at different times. Cf. Avalon Holdings Corp. v.

Gentile, No. 18 Civ. 7291 (VSB), 2019 WL 4640206, at *6-7 (S.D.N.Y. Sept. 24,

2019) (finding that high-frequency trades appeared to fall within “the literal

terms of Section 16(b)”). Defendants refer the Court to a number of cases in

which plaintiffs endeavored to “fragmentize” the transactions at issue into

hypothetical separate transactions. See, e.g., Rubenstein v. Live Nation Ent.,

No. 16 Civ. 7283 (RWS), 2017 WL 2670749, at *6 (S.D.N.Y. June 20, 2017);

Olagues v. Icahn, No. 15 Civ. 898 (GHW), 2016 WL 1178777, at *11 (S.D.N.Y.

Mar. 23, 2016), aff’d, 866 F.3d 70 (2d Cir. 2017); Portnoy v. Memorex Corp.,

667 F.2d 1281, 1284 (9th Cir. 1982). 8 While the Court acknowledges that this



      Mar. 23, 2016) (declining to find speculative abuse where “[t]he exercise price for the
      call options was fixed at the time [those] transactions were executed”), aff’d, 866 F.3d
      70 (2d Cir. 2017). The Court thus finds that Defendants’ transactions involved the very
      potential for speculative abuse that Congress sought to prevent through Section 16(b)’s
      enactment.
8     Defendants also point the Court to Reece Corp. v. Walco National Corp., 565 F. Supp.
      158 (S.D.N.Y. 1981), in which case the counterparties intentionally divided a
      transaction into two sales so as to avoid Section 16(b) liability. Id. at 159-60. While the
      first sale occurred within six months of a prior purchase and thus fell within Section
      16(b), the Reece court considered whether the second sale, at which time the seller no
      longer owned 10% of the company’s stock, was a separate “‘sale’ within the meaning of
      [Section 16(b)].” Id. at 161. The court ultimately determined that these sales were part
      of a “single plan of disposition” and accordingly “a single sale” for the purpose of
      applying Section 16(b), after making the following observations:
             In the present case there was a single plan of disposition negotiated
             by Walco with the same buyer — Reece. From the start of the
             negotiations between Walco and Reece, it was agreed that the
             shares would be sold to Reece for a price of $12 per share. After
             this understanding was reached, the parties broke the transaction
             into two stages for the purpose of avoiding full § 16(b) liability.
             However, the average price per share of $12 never changed. The

                                              22
line of cases cautions against “recasting an actual transaction into something a

plaintiff hypothesizes it could have been in order to create liability under

Section 16(b)[,]” Live Nation Ent., 2017 WL 2670749, at *6, it does not find that

any such recasting has taken place here. Plaintiff has not artificially

partitioned a single trade into several hypothetical components, see id., or

asked the Court to “go behind the face of the transaction and recharacterize it,”

Portnoy, 667 F.2d at 1284, as did the plaintiffs in the cases cited in

Defendants’ briefing. Rather, Plaintiff has alleged that Defendants conducted a

series of transactions “separately and independently of one another, at slightly

different times, [ ] with different counterparties,” and at different prices. (FAC

¶¶ 99-100). Defendants’ assertion that the transactions were conducted as

part of “a single plan” (Def. Br. 19) may indicate their “intent in engaging in

these transactions, but it does not determine the substance of these

transactions,” Novastar, No. 04 Civ. 6857 (KMW), Docket Entry 33 at 22-23

(emphases in original) (finding that defendant’s purchase of shares for one

account and sale of the same number of shares from another account, in lieu

of transferring the shares between accounts, was not “a mere change in his


             two stages of the sale took place one day apart. Although there
             was no express legal tie between the two phases, the transaction
             was structured with the expectation that one would not be carried
             out without the other. Neither side received the full bargained-for
             benefits from the first “sale.” It was only after the completion of
             the entire transaction that Walco received its profits and Reece
             received the complete package of stock along with the covenants.
      Id. at 162. In contrast, in the instant matter, there was no set of pre-arranged trades
      with a single counterparty. Rather, Defendants conducted separate trades with
      different counterparties at varying prices. (FAC ¶¶ 92-98, 104). The Court is thus not
      persuaded that each of Defendants’ daily stock sales and swap agreements constituted
      a single transaction.

                                             23
form of ownership of the securities involved”). As these trades were executed

independently of each other, they do not constitute a single transaction that

changed the form of Defendants’ beneficial ownership. While this alone

provides a sufficient basis for finding the Rule 16a-13 exemption inapplicable,

in the interest of completeness, the Court will address a second basis proffered

by Plaintiff.

                b.   The Post-Record Date Transactions Changed Defendants’
                     Pecuniary Interests

      Defendants separately argue that Plaintiff has failed to allege that the

Post-Record Date Transactions changed their pecuniary interest in TEGNA

stock, and that the transactions are thus exempt from Section 16(b) liability

under Rule 16a-13. (Def. Br. 22-24). The term “pecuniary interest” is defined

as “the opportunity, directly or indirectly, to profit or share in any profit derived

from a transaction in the subject securities.” 17 C.F.R. § 240.16a-1(a)(2)(i).

      Defendants argue that Plaintiff has alleged two forms of indirect

pecuniary interest, both of which were unchanged by the Post-Record Date

Transactions: (i) a performance-based fee calculated from capital appreciation

in the fund portfolios managed by Kim and Standard General; and (ii) an

economic interest in the funds’ trades arising from management’s investment

in the funds. (Def. Br. 22 (citing FAC ¶¶ 137-38)). Plaintiff submits that the

Standard General Master Fund’s pecuniary interests changed during the

window between its separately executed stock sales and swap transactions,

when it had neither direct nor indirect beneficial ownership over the stock. (Pl.

Opp. 16). In Plaintiff’s view, had TEGNA’s stock price risen during this period,
                                         24
the Standard General Master Fund would have had the opportunity to profit

from these price fluctuations. (Id. at 16-17). Defendants counter that TEGNA’s

stock price did rise during this window, but that this caused them losses,

rather than gains. (Def. Reply 10 (citing FAC ¶ 104)). While Defendants

dispute the extent to which the Post-Record Date Transactions provided them

with an opportunity to profit from fluctuations in TEGNA’s sale price, they

appear to concede that their pecuniary interests changed, given that the

transactions resulted in losses. See Novastar, No. 04 Civ. 6857 (KMW), Docket

Entry 33 at 23-24 (observing that defendant’s pecuniary interest did not

remain unchanged where the transactions entailed a loss, and that had the

market moved differently, the transactions might have entailed a profit). For

this reason as well, the Court finds that Defendants are not exempt from

Section 16(b) liability. 9

       3.     Plaintiff Is Not Barred from Seeking Disgorgement

       Defendants next argue that Plaintiff is barred from seeking disgorgement

because such an award would be in excess of Defendants’ actual net profits

from the Post-Record Date Transactions. (Def. Br. 24). In this regard, they


9      As Kim and Standard General are alleged to own about 4% of the Standard General
       Master Fund (FAC ¶ 144), the Court accepts that any change to the pecuniary interest
       of the Standard General Master Fund would have in turn impacted the other
       Defendants’ indirect pecuniary interests. See 17 C.F.R. § 240.16a-1(a)(2)(ii) (“the term
       indirect pecuniary interest shall include … [a] general partner’s proportionate interest
       in the portfolio securities held by a general or limited partnership”).
       Plaintiff separately argues that the exemption is inapplicable because the Post-Record
       Date Transactions changed the pecuniary interests of Defendants’ counterparties. (Pl.
       Opp. 16). Defendants disagree with the contention that any impact on their
       counterparties’ pecuniary interests is relevant to this inquiry. (Def. Reply 9-10). The
       Court need not resolve this dispute, as it has concluded that the exemption is
       inapplicable for the reasons detailed above.

                                              25
first submit that each pair of Post-Record Date Transactions was unprofitable,

and that Defendants cannot “mix and match” the transactions so as to “gin up

disgorgeable profit.” (Id.). Defendants then make the related argument that

the “lowest in, highest out” method of calculating disgorgeable profits used in

this Circuit is no longer good law in light of recent Supreme Court precedent.

(Id.; see also Dkt. #32). The Court disagrees.

      Under the “established method” of calculating disgorgeable “profits” from

short-swing trading in this Circuit, “an individual may be charged with a

Section 16(b) profit even when his or her relevant trading actually resulted in a

substantial financial loss.” Lowinger v. Morgan Stanley & Co., 841 F.3d 122,

129 n.6 (2d Cir. 2016) (collecting cases). In light of the “broadly remedial”

purposes of Section 16(b), the Second Circuit has long applied the rule of

“lowest price in, highest price out,” with the goal of ensuring recovery of “all

possible profits.” See Smolowe v. Delendo Corp., 136 F.2d 231, 239 (2d Cir.

1943); accord Microbot Med., Inc. v. Mona, No. 19 Civ. 3782 (GBD) (RWL) 2020

WL 8671943, at *10 (S.D.N.Y. Dec. 17, 2020), report and recommendation

adopted, No. 19 Civ. 3782 (GBD) (RWL), 2021 WL 1192110 (S.D.N.Y. Mar. 30,

2021), appeal docketed, No. 21-1038 (2d Cir. Apr. 23, 2021). The Second

Circuit has offered the following example to illustrate the application of this

rule in practice:

             [I]magine a statutory insider who purchases 100 shares
             at $100 per share on January 1, sells 100 shares at $50
             per share on February 1, purchases 100 shares at $150
             per share on March 1, and sells 100 shares for $125 per
             share on April 1. This trader has lost $7,500 in real

                                        26
            terms, but he has a profit of $2,500 for Section 16(b)
            purposes.

Lowinger, 841 F.3d at 129 n.6. Applied here, the Court can match Defendants’

purchases and sales comprising the Post-Record Date Transactions and arrive

at a profit of roughly $4,840,000. (FAC ¶ 160; see also id. at ¶ 130 (table

summarizing the Section 16(b) treatment of the Post-Record Date

Transactions)).

      Defendants argue that the “lowest price in, highest price out” rule has

been called into question by the Supreme Court’s decision last year in Liu v.

SEC, 140 S. Ct. 1936 (2020). In Liu, the Supreme Court considered the scope

of Section 78u(d)(5) of the Exchange Act, which provision gives the SEC the

power to seek “any equitable relief” in civil actions. Id. at 1940. Following a

review of “works on equity jurisprudence,” id. at 1942-46, the Court

determined that Congress had incorporated these “longstanding equitable

principles” into Section 78u(d)(5), and in doing so, had “prohibited the SEC

from seeking an equitable remedy in excess of a defendant’s net profits from

wrongdoing,” id. at 1946. The Court concluded that disgorgement was a type

of “equitable relief” that the SEC may seek under Section 78u(d)(5), but that it

was subject to equitable limitations, and that the SEC thus could not seek a

disgorgement award that exceeded the wrongdoer’s net profits. Id. at 1946-47.

      Defendants acknowledge that Liu pertained to a different provision of the

Exchange Act, but argue that its holding is nonetheless directly applicable

here. (Def. Br. 24; Def. Reply 4). Plaintiff rejoins that Liu does not mandate

departure from a method of profit calculation that this Circuit has followed for
                                        27
more than 75 years. (Pl. Opp. 25). The Court agrees with Plaintiff that the

Supreme Court’s reasoning in Liu is not easily imported into the Section 16(b)

context. First, the Supreme Court’s decision rested on the statutory

construction of Section 78u(d)(5), which provision referenced “a remedy

grounded in equity,” and thus “absent other indication, [must] be deemed to

contain the limitations upon its availability that equity typically imposes.” 140

S. Ct. at 1947 (internal quotation marks omitted) (quoting Great-West Life &

Annuity Ins. Co. v. Knudson, 534 U.S. 204, 211 n.1 (2002)). In contrast,

Section 16(b) does not contain the same limitations, but rather, provides that

“suit to recover … profit may be instituted at law or in equity.” 15 U.S.C.

§ 78p(b) (emphasis added). As such, it is not subject to the same constraints

as Section 78u(d)(5). Cf. SEC v. Quan, 817 F.3d 583, 594 (8th Cir. 2016)

(“[Defendant] cites no authority suggesting a lawsuit by an organ of the

government acting in the public interest to enforce specific statutory and

regulatory provisions and prevent violators from keeping their ill-gotten gains

resembles a traditional suit at law.”). Second, at this time, the Supreme

Court’s decision appears cabined to the SEC’s power to seek disgorgement.

Defendants point to no cases that have read Liu to limit private litigants’ ability

to seek disgorgement, and the Court is aware of none. Cf. SEC v. Laura, No. 15

Civ. 5075 (NGG) (VMS), 2020 WL 8772252, at *4-5 (E.D.N.Y. Dec. 30, 2020)

(rejecting argument that Liu “stands for the broad proposition that insofar as

the SEC seeks a disgorgement remedy, it does so on behalf of wronged

investors, and its remedy is limited to that which the investors could pursue on

                                        28
their own”). The Court thus declines to apply Liu to the Section 16(b) context

in order to find that Plaintiff is barred from seeking disgorgement here. 10

      4.     Disgorgement Is Not Inconsistent with Section 16(b)’s
             Statutory Purpose

      Lastly, Defendants argue that subjecting them to Section 16(b) liability

would be inconsistent with the provision’s purpose. (Def. Br. 25). Defendants

contend that Standard General “was the consummate outsider,” and reiterate

their argument that the Post-Record Date Transactions presented no

opportunity for speculative abuse. (Id. (emphasis in original)). They submit

that holding Defendants strictly liable under Section 16(b) on these facts would

be “wholly inconsistent” with the statute’s legislative purpose, particularly

given that Standard General voted less than 10% of TEGNA’s outstanding stock

at the Annual Meeting. (Id.).



10    Following the conclusion of briefing on the instant motion, Defendants submitted a
      letter to notify the Court of the Supreme Court’s decision in AMG Capital Management,
      LLC v. FTC, 141 S. Ct. 1341 (2021). (See Dkt. #32). In AMG Capital Management, the
      Supreme Court considered the scope of the Federal Trade Commission’s (“FTC’s”)
      powers under Section 13(b) of the Federal Trade Commission Act. See generally 141 S.
      Ct. at 1346-52 (discussing 15 U.S.C. § 53(b)). The Court determined that Section
      13(b)’s language, which authorizes the FTC to obtain a “permanent injunction” against
      those violating or about to violate a law that it enforces, did not authorize the FTC to
      obtain court-ordered equitable monetary relief such as restitution or disgorgement. Id.
      at 1344. Defendants characterize this decision as confirming that courts cannot
      expand equitable remedies to allow monetary relief “beyond the plain statutory
      language,” and assert that this principle, applied here, requires capping disgorgement
      under Section 16(b) at the Defendants’ net profits. (Dkt. #32). Plaintiff responds that
      AMG Capital Management pertains only to the Federal Trade Commission Act, and does
      not compel this Court to disregard the Second Circuit’s method of calculating profit
      under Section 16(b). (Dkt. #33 at 1-2). The Court does not read AMG Capital
      Management to limit the disgorgement remedy available under Section 16(b), given that
      the decision focuses on the statutory construction of various provisions of the Federal
      Trade Commission Act. Moreover, even were the Court to read AMG Capital
      Management broadly, as urged by Defendants, the Court disagrees that “the plain
      statutory language” of Section 16(b) necessarily requires limiting disgorgement to
      Defendants’ net profits.

                                             29
      For substantially the reasons discussed above, the Court is not

persuaded by these arguments. Defendants refer the Court to cases either

involving the “borderline transaction” doctrine or finding a failure to allege the

elements of a Section 16(b) claim. (Def. Br. 25). As discussed supra,

Defendants have not established that the borderline transaction doctrine is

applicable here, and in any event, the Court has concluded that the Post-

Record Date Transactions did present an opportunity for speculative abuse.

See Discussion Sec. B.2 n.7. “Section 16(b) operates mechanically, and makes

no moral distinctions, penalizing technical violators of pure heart, and

bypassing corrupt insiders who skirt the letter of the prohibition.” Magma

Power Co. v. Dow Chem. Co., 136 F.3d 316, 320-21 (2d Cir. 1998). Plaintiff has

stated a claim under Section 16(b), and Defendants have not persuaded the

Court that they qualify for the protections of any applicable exemption. As

such, permitting the litigation to proceed, at least at this stage, is not merely

consistent with Section 16(b)’s legislative purpose, but is required under the

terms of the statute.

                                  CONCLUSION

      For the reasons set forth in this Opinion, Defendants’ motion to dismiss

is DENIED. Moreover, Defendants’ letter motion for oral argument is DENIED

as moot. The Clerk of Court is directed to terminate the motions at docket

entries 25 and 31. Defendants are hereby ORDERED to file a responsive

pleading on or before July 29, 2021. Further, the parties are directed to




                                        30
submit a joint letter and Proposed Case Management Plan and Scheduling

Order to the Court on or before August 12, 2021.

     SO ORDERED.

Dated:     July 8, 2021
           New York, New York             __________________________________
                                               KATHERINE POLK FAILLA
                                              United States District Judge




                                     31
